


110 HRES 916 EH: Honoring the contributions of Catholic

U.S. House of Representatives
2008-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 916
		In the House of Representatives, U.
		  S.,
		
			January 23, 2008
		
		RESOLUTION
		Honoring the contributions of Catholic
		  schools.
	
	
		Whereas America’s Catholic schools are internationally
			 acclaimed for their academic excellence, but provide students more than a
			 superior scholastic education;
		Whereas Catholic schools ensure a broad, values-added
			 education emphasizing the lifelong development of moral, intellectual,
			 physical, and social values in America’s young people;
		Whereas the total Catholic school student enrollment for
			 the 2006–2007 academic year was more than 2,300,000 and the student-teacher
			 ratio was 15 to 1;
		Whereas Catholic schools teach a diverse group of
			 students;
		Whereas more than 25 percent of school children enrolled
			 in Catholic schools are from minority backgrounds, and nearly 14 percent are
			 non-Catholics;
		Whereas Catholic schools produce students strongly
			 dedicated to their faith, values, families, and communities by providing an
			 intellectually stimulating environment rich in spiritual, character, and moral
			 development;
		Whereas the Catholic high school graduation rate is 99
			 percent, with 80 percent of graduates attending four-year colleges and 17
			 percent attending two-year colleges or technical schools;
		Whereas in the 1972 pastoral message concerning Catholic
			 education, the National Conference of Catholic Bishops stated: Education
			 is one of the most important ways by which the Church fulfills its commitment
			 to the dignity of the person and building of community. Community is central to
			 education ministry, both as a necessary condition and an ardently desired goal.
			 The educational efforts of the Church, therefore, must be directed to forming
			 persons-in-community; for the education of the individual Christian is
			 important not only to his solitary destiny, but also the destinies of the many
			 communities in which he lives.; and
		Whereas January 27 to February 2, 2008, has been
			 designated as Catholic Schools Week by the National Catholic Educational
			 Association and the United States Conference of Catholic Bishops: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals
			 of Catholic Schools Week, an event co-sponsored by the National Catholic
			 Educational Association and the United States Conference of Catholic Bishops
			 and established to recognize the vital contributions of America’s thousands of
			 Catholic elementary and secondary schools; and
			(2)congratulates
			 Catholic schools, students, parents, and teachers across the Nation for their
			 ongoing contributions to education, and for the key role they play in promoting
			 and ensuring a brighter, stronger future for this Nation.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
